Citation Nr: 9907159	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-06 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES
1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right medial meniscectomy with traumatic 
arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for a 
tinea corporis with history of nummular eczema.  

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to September 
1971, from October 1975 to October 1979, and from June 1989 
to June 1993.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO granted entitlement to service connection for an 
arthritic back condition with a 10 percent rating assigned, 
and a left ear hearing loss and skin rash with noncompensable 
ratings assigned, and denied entitlement to a disability 
rating in excess of 10 percent for the right knee disability.  
The veteran has perfected an appeal in response to that 
determination.

In a February 1995 rating decision the RO revised the 
designation of the service-connected spine disability and 
assigned separate 10 percent ratings for degenerative changes 
of the cervical spine, and degenerative changes of the lumbar 
spine.  In a May 1995 rating decision, the RO increased the 
rating for a skin rash from zero to 10 percent, and re-
characterized the disorder as tinea corporis.  In October 
1998, the RO granted a separate disability evaluation for 
traumatic arthritis of the right knee and evaluated the 
disability as non-compensably disabling.  

The veteran has not withdrawn his appeal on the issues of 
increased ratings for the knee, back and skin disorders, and 
these issues remain within the Board's purview.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in 
controversy where less than the maximum benefit is awarded).

The issues on appeal were originally before the Board in 
March 1997 when they were remanded in order to obtain VA 
examination of the veteran.  Additionally, in the same 
decision, the Board granted service connection for right ear 
hearing loss.  In May 1997 the RO implemented the Board's 
decision and assigned a noncompensable evaluation for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  The residuals of a right knee medial meniscectomy with 
traumatic arthritis are manifested by pain on use and during 
flare-ups resulting in a range of motion from 0 to 125 
degrees.  

2.  The degenerative changes of the cervical spine are 
manifested by pain and moderate, but no more than moderate, 
limitation of motion of the cervical spine.  

3.  The degenerative changes of the lumbar spine are 
manifested by pain and moderate, but not more than moderate 
limitation of motion of the lumbar spine.  

4.  The skin disability is manifested by itching upon flares 
which occur approximately every six months.  

5  The most recent audiological examination disclosed that 
the veteran has Level I hearing loss in the left ear, 
manifested by an average pure tone decibel loss of 28 
decibels with 92 percent discrimination ability, and Level I 
hearing loss in the right ear, manifested by an average pure 
tone decibel loss of 39 decibels with 96 percent 
discrimination ability. 

6.  The service-connected right medial meniscectomy with 
traumatic arthritis, degenerative changes of the cervical 
spine, degenerative changes of the lumbar spine, bilateral 
hearing loss and skin disability have not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for 
right medial meniscectomy with traumatic arthritis, have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§  3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5261 (1998).  

2.  The criteria for an increased rating of 20 percent for 
degenerative changes of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5290 (1998).

3.  The criteria for an increased rating of 20 percent for 
degenerative changes of the lumbar spine have been met. 
38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5295 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for tinea corporis with history of nummular eczema have not 
been satisfied. 38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7 Diagnostic Code 7806 (1998).

5.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2,  4.7, 4.85, 
4.87a, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that in November 
1975, the veteran sought treatment for pain in his knee due 
to trauma.  It was noted that the medial meniscus was removed 
in February 1971.  An X-ray of the knee was interpreted as 
negative.  He was put on physical profile for right 
chondromalacia patellae.  

A VA examination was conducted in November 1971.  The veteran 
reported that his right knee would no longer lock after 
undergoing an operation in March 1971.  The knee would 
occasionally slip out and was intermittently painful.  
Physical examination revealed a slight atrophy of 1/2 inch in 
the right quadriceps extensor when compared with the left.  
The right knee did not exhibit any fluid in the joint.  There 
was a complete range of motion from 0 degrees of extension to 
135 degrees of flexion with occasional soft crepitation.  No 
grating on compression of the patella was elicited.  A well 
healed mesial meniscectomy of 7 1/2 centimeters was present 
which was clean, firm, non-tender, non-depressed and non-
adherent.  Slight relaxation of the cruciate ligament was 
noted.  X-ray of the right knee revealed no bone or joint 
abnormalities.  The diagnosis was post-operative right mesial 
meniscectomy with slight relaxation of the cruciate ligaments 
as manifested by increased anterior-posterior mobility.  

VA audiological testing was conducted in January 1972.  Pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Not 
reported
30
LEFT
10
10
10
Not 
reported
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was no deafness found in either ear.  

Service connection was granted for a post-operative right 
mesial meniscectomy in February 1972.  

In April 1978, the veteran sought treatment in-service for 
neck pain.  The assessment was pulled muscle in the neck.  

In November 1978, the veteran sought treatment for right knee 
pain.  The assessment was degenerative joint disease with 
chondromalacia which was stable.  An X-ray of the knee was 
interpreted as normal.  

On a separation examination conducted in May 1979 it was 
noted that the veteran had surgery on his right knee in 1971 
and 1975.  He had no problems with the joint at the time of 
the examination.  

In October 1979 the veteran complained of a rash on his back.  
The assessment was rash.  

The report of a VA examination conducted in August 1980 is of 
record.  The veteran reported experiencing occasional giving 
way and swelling in his right knee with some associated 
clicking.  Physical examination of the right knee revealed a 
well healed anteromedial scar.  No effusion was present.  The 
stability of the knee was good.  No increased erythema or 
induration was noted.  Flexion was complete with some local 
discomfort present at the extreme of motion.  Atrophy of the 
right quads of approximately 1/2 inch was present but 
quadriceps strength was good.  No neurological deficit was 
observed.  X-rays of the right knee revealed no evidence of 
acute bone injury.  The joint spaces were well maintained.  
Early degenerative changes were present.  

The impression from the examination was minimal sequelae of 
the original knee injury and two subsequent knee operations.  
The veteran's symptoms were consistent with post-traumatic 
degenerative arthritis.  The veteran was capable of gainful 
employment.  

On a service examination conducted in August 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
45
LEFT
10
15
10
30
30

It was noted that the veteran had had surgery on his right 
knee in 1971.  

Service medical records from the veteran's third period of 
active duty service are associated with the claims file.  On 
the entrance examination conducted in February 1989 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
35
40
LEFT
10
10
5
20
30

Bilateral high frequency hearing loss was noted.  

X-rays of the veteran's spine conducted in May 1993 resulted 
in an impression of degenerative changes involving the 
cervical, thoracic and lumbar spine.  

On the exit examination conducted in September 1993 pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
35
50
LEFT
25
15
0
35
40


A VA examination of the veteran's skin was conducted in 
September 1993.  He reported that he developed an itchy, red, 
bumpy scaly rash between October 1990 and December 1990 while 
stationed in the Persian Gulf.  He indicated at the time of 
the examination that he would experience a crusty blistering 
rash all over his body.  He reported that the rash occurred 
roughly every two months.  Dry air and sweat would increase 
the frequency of the rashes.  

Physical examination revealed numerous papules and a scaly 
rash and a nummular configuration located on the dorsal 4th 
finger of the volar and left arm.  The papules ranged in size 
from 0.8 centimeters to 1.5 centimeters.  The palms were 
noted to be scaly.  Plaque was present on the anterior 
abdomen and on the dorsal right hand.  The diagnosis was 
nummular eczema.  

A VA audiological examination was conducted in September 
1993.  Pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
50
LEFT
15
20
15
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

A VA joints examination was also conducted in September 1993.  
The veteran reported that his right knee would grind and hurt 
all the time.  He also reported numbness of the quadriceps 
bilaterally.  

Physical examination revealed a four inch scar on the medial 
right knee.  The patellar was rigidly in place without 
effusion.  Rocking the knee revealed grating but not popping.  
Pressure on the tibial condyles produced no pain and pressure 
on the tibial tubercles also did not elicit pain.  The 
collateral ligament seemed to be intact.  The cruciate 
ligament was intact as demonstrated by Lachman and Drawer 
sign.  The range of motion of the knee was 0 to 125 degrees.  
Right knee X-rays revealed degenerative arthritic changes and 
also calcification of the meniscus.  

Physical examination of the cervical spine revealed that 
anteflexion could be accomplished to 30 degrees, posterior 
extension to 30 degrees, rotation to 50 degrees bilaterally, 
and lateral flexion to 45 degrees bilaterally.  Every 
movement was questionably painful.  No palpable spasm was 
noted.  

Physical examination of the lumbar spine revealed 65 degrees 
of anteflexion.  However when the veteran was getting into or 
out of his chair anteflexion was noted to be 90 degrees.  
Lateral flexion was 40 degrees to the left and 50 degrees to 
the right.  Rotation was 45 degrees bilaterally and posterior 
extension was 10 degrees.  Pressure on the thoracic spines, 
completely down the back produced no overt pain.  X-rays of 
the lumbosacral spine revealed degenerative changes.  No 
fractures were present in the lumbar spine.  

The diagnosis from the September 1993 orthopedic examination 
was status post right medial meniscectomy with residual 
osteoarthritis and osteoarthritis of the thoracic and lumbar 
spine.  

The RO granted service connection for left ear hearing loss, 
osteoarthritis of the cervical and lumbar spine and a skin 
rash in January 1994.  

The veteran provided testimony at a RO hearing conducted in 
July 1994.  With regard to his skin condition, he stated that 
the condition was intermittent.  At different times during 
the day the condition would become pronounced and then fade.  
Sweat would trigger an outbreak.  The rash was itchy.  

A VA joints examination was conducted in August 1994.  The 
veteran complained of chronic cervical spine and lumbar back 
pain which was aggravated by exertional activity.  Low back 
pain was present with constipation.  No incontinence was 
reported.  If the veteran drove for more than 90 minutes he 
experienced increased pain in his cervical spine and low 
back.  He also reported experiencing swelling in his right 
knee and "grinding pain."  

Physical examination of the right knee revealed an 
arthroscopic scar which was well healed and non-tender.  The 
right thigh and calf were slightly atrophied when compared 
with the left thigh and calf.  Minimal swelling was present.  
Discomfort was clearly demonstrated with range of motion 
activity.  The knee was stable.  Range of motion was flexion 
of 132 degrees with discomfort, extension to 5 degrees.  The 
diagnosis was chronic right knee pain secondary to old injury 
with resultant right knee arthrotomy, medial meniscectomy and 
cruciate ligament repair, status post arthroscopic surgery of 
the right knee with residual arthralgia, rule out post 
traumatic degenerative changes.  

Physical examination of the spine revealed no scoliosis, 
normal lumbar lordosis and normal dorsal kyphosis.  The range 
of motion was forward flexion of 72 degrees with discomfort 
expressed, back extension of 30 degrees with discomfort 
expressed, left lateral flexion of minus 32 degrees with 
discomfort expressed, right lateral flexion of 35 degrees 
with discomfort expressed, rotation to the left of 37 degrees 
and rotation to the right of 35 degrees.  There was objective 
evidence of pain on motion with range of motion activity, 
particularly on forward flexion and back extension.  Motor 
strength, muscle mass and sensation were grossly equal.  The 
diagnosis was chronic cervical spine pain, probably secondary 
to old injury with probable resultant degenerative joint 
disease and chronic lumbosacral pain, probably secondary to 
old injury with probable resultant degenerative joint 
disease.  

A VA Persian Gulf War examination was conducted in October 
1994.  The veteran complained of rashes that had begun in 
January 1991.  Physical examination revealed multiple 
nummular erythematous lesions.  

VA outpatient treatment records have been associated with the 
claims file.  An X-ray of the right knee taken in June 1991 
revealed degenerative changes and chondrocalcinosis the 
possible causes of which were pseudogout, degenerative 
changes and idiopathic.  In April 1994, and February and 
September 1995, eczema was observed.  In February 1996, it 
was noted that the veteran's back was "OK."  The veteran 
used Motrin for knee and back pain which was very effective.  
Physical examination revealed that the back was non-tender.  
The assessment was cervical and lumbar arthritis and status 
post right knee meniscectomy.  In November 1996, the veteran 
sought treatment for mild back, neck and knee pain.  Neck 
pain was present upon full left rotation.  The back was non-
tender.  The pertinent diagnosis was cervical and lumbar 
arthritis.  A treatment record dated in July 1997 noted that 
the veteran had a full range of motion in his back and slight 
limitation of flexion in the neck.  The assessment was 
degenerative joint disease of the neck and lumbar spine.  

A VA audiological examination was conducted in May 1997.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
55
LEFT
15
20
10
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The summary of the audiological testing was that the veteran 
exhibited a mild to severe sensorineural hearing loss 
bilaterally.  

A VA examination was conducted in December 1997.  It was 
noted that the veteran had injured his back during service.  
His main concerns, however were centered around his right 
knee.  



The veteran complained of pain, stiffness, weakness, 
occasional swelling and fatigability in his right knee.  Cold 
weather or climbing stairs would worsen the condition.  Heat, 
ice and resting with Motrin alleviated the knee 
symptomatology.  The examiner opined that the right knee 
disability would not affect the veteran's employment as a 
clergyman with the exception that he would not be able to 
take long walks.  

Physical examination of the right knee using a goniometer 
revealed the range of motion to be as follows:  flexion of 
114 degrees and extension of 5 degrees.  It was noted that 
when the range of motion of the knee reached the maximum, the 
veteran would begin to experience some discomfort.  No edema 
or effusion was present.  A longitudinal scar of about 4.5 
inches was present in the medial aspect of the knee.  The 
veteran did not limp and there were no callosities or open 
sores in the leg or knee.  The pertinent diagnosis was past 
history of right knee injury with torn cruciate ligament and 
meniscus, post traumatic arthritis and degenerative joint 
disease of the cervical and lumbar spine.  

The veteran reported that he came back from the Persian Gulf 
War with a skin rash scattered over his body.  When present 
the rash would itch.  He would take 1% Triamcinolone Cream to 
alleviate the symptoms.  Physical examination revealed that 
the veteran did not have a rash since he treated it with the 
Triamcinolone skin cream.  The diagnosis was history of skin 
rash, currently not active.  

The veteran underwent a VA skin examination in May 1998.  He 
complained of flare-ups of his skin condition approximately 
every six months, especially in the summertime and when it 
was dry in the wintertime.  Over-the-counter medications 
provided poor relief.  When he experienced a flare-up it 
would result in a burning itch on his face and axilla.  
Physical examination revealed no dermatitis.  The summary 
from the examination was that the veteran had allergic 
contact dermatitis first diagnosed in service.  

Currently the examination was negative but his history was 
compelling in that he flared episodically during the year.  
Avoidance of the materials the veteran was allergic to might 
eliminate the flares but some of the substances such as 
nickel sulfate were difficult to totally eliminate from the 
environment.  

VA examination of the veteran's spine and right knee was also 
conducted in May 1998.  He complained of aching in his right 
knee most of the time and a stiffness near the back with 
spasm and pain.  Increased swelling of the knee was present 
with twisting and bending.  Atrophy of the thigh muscles was 
noted.  He reported that he had good days and bad days with 
his back.  The pain had been increasing with time.  

Physical examination of the cervical spine revealed that the 
head was square on the shoulders without tilting.  No 
scoliosis or kyphosis was present.  Muscle tone was good 
without spasm.  Range of motion testing revealed that the 
veteran had 30 degrees of flexion, extension, and lateral 
flexion.  Lateral rotation was 45 degrees with complaints of 
pain.  The upper limbs were negative for any neurological 
deficiency.  No muscle atrophy was present and sensation was 
normal.  Reflexes were equal and grip strength was good.  X-
rays revealed spondylosis at C5-C6 and C6-C7 area with spurs 
in the intervertebral foramen.  

Magnetic Resonance Imaging (MRI) of the cervical spine 
revealed mild disc bulging and a posterior spur noted at 
level C5-C6 and C6-C7 with projection of the posterior spur 
into the neural foramen on either side.  There was also a 
suggestion of a mild or borderline spinal stenosis at the 
level of C6-C7 and C5-C6 with spondylitic changes.  No 
definite disc herniation was noted in the cervical spine.  
The diagnosis was gross degenerative changes in the cervical 
spine with foraminal encroachment with spur formation.  

Physical examination of the lumbosacral spine revealed that 
the pelvis was symmetrical.  Scoliosis and kyphosis were not 
present.  Muscle tone was good without spasm.  The veteran 
complained of pain in the mid-lumbar area.  Range of motion 
testing revealed extension to 25 degrees without any pain and 
flexion to 65 degrees with complaints of pain.  


Right and left lateral flexion of 20 degrees with pain was 
noted.   Right and left lateral rotation was 20 degrees with 
complaints of pain.  No neurological deficit was present in 
the lower limbs.  Straight leg raising was 75 degrees 
bilaterally and Lasegue test was negative.  X-rays revealed 
moderately advanced degenerative disk disease at L4-5 and L5-
S1 level.  MRI examination of the lumbar spine revealed 
evidence of degenerative disk disease with narrowing at the 
L5-L4 area.  No significant spinal stenosis was identified.  
There was no evidence of muscle spasm or sciatic neuropathy.  

Some limitation of lateral motion in the standing position 
was noted but there was no complete loss of lateral motion.  
There was no evidence of listing of the spine on either side 
and Goldthwait's sign was negative.  Osteoarthritic changes, 
narrowing and irregularity of the joint spaces were likely to 
produce some loss of motion or increased symptoms on forced 
motion.  The diagnosis was gross degenerative disk disease of 
the lumbar spine.  

Physical examination of the right knee revealed surgical 
scars and moderate effusion with tenderness.  Patellar 
compression was not painful and tracking was normal.  The 
ligaments were stable and strong.  Range of motion was 0 to 
125 degrees.  X-rays revealed gross degenerative changes.  
MRI of the knee revealed medial and patellofemoral 
osteoarthritic changes and absence of medial meniscus which 
was consistent with a previous meniscectomy.  Some joint 
effusion with suprapatellar fluid in the bursa was also 
shown.  

Degenerative intrameniscal change in the lateral meniscus and 
a lack of discrete or well defined anterior cruciate ligament 
was noted.  The posterior cruciate ligament was intact as 
were the quadriceps muscles and the patellar tendon.  
Crepitus was present but there was no evidence of locking and 
lateral instability was maintained.  The diagnosis was gross 
degenerative changes of the right knee.  

The examiner who conducted the May 1998 VA examination noted 
that the degenerative changes in the veteran's spine and 
right knee "has done moderately severe damage to the 
affected areas resulting in functional loss of motion with 
production of pain."  The examiner opined that it was not 
likely that a full range of motion was obtainable due to the 
pathological changes.  Speed would be lessened and there 
would be some lack of coordination but endurance was likely 
to remain the same.  

The examiner further noted that it was not possible to 
estimate the amount of functional loss due to pain or 
weakness.  Extended use was likely to produce some pain for a 
while which would resolve with rest.  It was also not 
possible for the examiner to estimate the frequency and 
duration of exacerbation of symptoms but there was enough 
objective evidence to justify some degree of symptomatic 
complaint by the veteran regarding the use of his back, neck 
and knee.  

In October 1998, the RO granted service connection for 
traumatic arthritis of the right knee and evaluated the 
disability as non-compensably disabling.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")." has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45 
(1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to as least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (1998).

The VA Office of the General Counsel has held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, involves loss of range of 
motion and that, therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97); 
Johnson v. Brown, 9 Vet. App. 7 (1996).  It was also 
determined that, when a veteran has received less than the 
maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, based on symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  Id.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The normal range of motion for a knee from flexion to 
extension is 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II 
(1998).

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998).

Other potentially applicable diagnostic criteria for 
evaluation of a knee disability includes Diagnostic Codes 
5260 and 5261.  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 
(1998) 

Limitation of extension of a leg to 5 degrees warrants a 
noncompensable evaluation.  Limitation of extension of either 
leg to 10 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  Extension must be limited to 20 degrees for a 30 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 
(1998). 

Diagnostic Code 5290 provides the rating criteria for 
evaluation of limitation of motion of the cervical spine.  
Slight limitation of motion of the cervical spine warrants a 
10 percent disability evaluation.  Moderate limitation of 
motion of the cervical spine warrants a 20 percent disability 
evaluation.  Severe limitation of motion of the cervical 
spine warrants a 30 percent disability evaluation.  38 C.F.R. 
Part 4, Code 5290 (1998).

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code. 38 C.F.R. Part 4, Code 5292 (1998).  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1998).

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295 (1998).  It is 
noted that 40 percent is the maximum rating provided under 
this Code.




A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1998).  

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).

A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the rating schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  



The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis
Residuals of right medial meniscectomy 
with traumatic arthritis, currently rated 
as 10 percent disabling

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257, with a 
separate noncompensable evaluation under 5261.  The Board 
finds an increased rating is not warranted upon application 
of the rating criteria contained in Diagnostic Code 5257.  

At the time of the most recent VA examination of the 
veteran's knee conducted in May 1998, the examiner noted that 
the ligaments in the right knee were strong and stable.  The 
examiner reported that he found no evidence upon physical 
examination of locking of the knee or any lateral 
instability.  There is also no evidence of record 
demonstrating that the veteran experiences any subluxation of 
his right knee which would allow for an increased rating 
under Diagnostic Code 5257.  

In a recent pertinent opinion, the VA General Counsel held 
that where, as here, the medical evidence shows that the 
veteran has arthritis of the knee and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 (O.G.C. Prec. 
23-97).  Specifically, the General Counsel stated that 
"[w]hen a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of the codes, there is no 
additional disability for which a rating may be assigned." 
Id. at 3.

The Board finds an increased rating is not warranted under 
the rating criteria promulgated under Diagnostic Code 5261 or 
5262.  The Board notes that at the time of the most recent VA 
examination conducted in May 1998, the range of motion of the 
right knee was determined to be 0 to 125 degrees.  As 
indicated above, the normal range of motion for a knee from 
flexion to extension is 0 to 140 degrees.  The examiner 
reported that "there is limitation of motion of [the 
veteran's] right knee at this time but it is not possible to 
separate the degree of limitation of motion due to pain as 
well as degree of limitation of motion due to pathological 
changes in the bones."  

Even considering the comments by the VA examiner as to 
limitation of motion of the right knee, these findings are 
insufficient to warrant a compensable evaluation under 
diagnostic codes 5260 or 5261.  As noted above, a separate 
zero percent evaluation has been granted for traumatic 
arthritis under diagnostic code 5261.

Limitation of flexion of 60 degrees or more or limitation of 
extension of 5 degrees or less, which would meet the criteria 
for a noncompensable evaluation under diagnostic code 5260 
was not shown on the 1998 VA examination.  Accordingly, there 
is no additional disability for which a separate rating may 
be made.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97 at 3).  

In May 1998 the VA examiner specifically addressed the 
functional ability of the right knee in view of pain and 
limitation of motion.  He specifically commented that 
degenerative changes in the right knee had done moderately 
severe damage to the affected area and had affected areas 
resulting in functional loss of motion with production of 
pain.  As the VA examiner has specifically classified 
disability in the right knee as moderately severe in degree, 
the Board finds that, in view of the overall clinical 
findings  reported on examination, moderate disablement has 
been demonstrated by the evidentiary record, thereby 
providing a basis upon which to predicate a grant of 
entitlement to the next higher evaluation of 20 percent with 
application of the provisions under 38 C.F.R. § 4.40, 4.45.  

A maximum schedular evaluation of 20 percent may be assigned 
for traumatic arthritis under diagnostic code 5010.  As the 
veteran is already in receipt of a 20 percent evaluation for 
his left knee disability, an increased evaluation with 
application of the criteria under this code may not be 
assigned.

The Board notes that the veteran has residuals scars on his 
right knee as a result of a meniscectomy.  There is no 
evidence of record demonstrating that the surgical scars are 
poorly nourished with repeated ulceration, tender and painful 
or result in limitation of motion of the right knee.  An 
increased rating is not warranted upon application of 
Diagnostic Codes 7803, 7804 or 7805.  

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 20 percent for 
residuals of a right medial meniscectomy with traumatic 
arthritis with application of all pertinent governing 
criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 51010, 5257, 
5260, 5261.


Analysis
Degenerative changes of the cervical 
spine, currently evaluated as 10 percent 
disabling

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5290 
based upon limitation of motion of the cervical spine.  The 
examiner who conducted the May 1998 examination of the 
cervical spine noted that degenerative changes had resulted 
in "moderately severe" damage to the affected areas and 
that a full range of motion was not possible.  The examiner 
also noted that extended use was likely to produce "some" 
pain.  

In view of the examiner's classification of the disablement 
of the cervical spine as moderately severe, the Board finds 
that the evidentiary record supports a grant of entitlement 
to the next higher evaluation of 20 percent for moderate 
limitation of motion of the cervical spine under diagnostic 
code 5290, with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45.  As severe limitation of motion per se or 
severe disablement of the cervical spine has not been shown 
by the evidentiary record, the Board finds no basis upon 
which to predicate a grant of entitlement to the maximum 
schedular evaluation of 30 percent under diagnostic code 
5290. 

As the veteran is already receiving a 20 percent evaluation 
for his disability of the cervical spine, a higher evaluation 
for degenerative changes is not warranted as 20 percent is 
the maximum rating under diagnostic code 5010 for traumatic 
arthritis.



The veteran's cervical spine disability may also be 
considered for assignment of a higher evaluation under the 
criteria of Diagnostic Code 5293.  In this regard, the Board 
notes that the evidentiary record would have to demonstrate 
severe intervertebral disc syndrome of the cervical spine.  
This has not been shown on examination.  Moreover 
intervertebral disc syndrome has not been diagnosed as a 
clinical feature or component of the service-connected 
disability of the cervical spine.

The service-connected disability of the cervical spine may 
also be considered for assignment of an increased evaluation 
under diagnostic code 5287 for ankylosis of the cervical 
spine.  In this regard, the Board notes that a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
cervical spine.  Ankylosis of the cervical spine has not been 
diagnosed on examination and is otherwise not a clinical 
feature of the service-connected disability of the cervical 
spine.  Accordingly, assignment of an increased evaluation is 
not warranted under diagnostic code 5287.

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 20 percent for 
degenerative changes of the cervical spine with application 
of all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5290.


Analysis
Degenerative changes of the lumbar spine, 
currently evaluated as 10 percent 
disabling

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  


That is, the Board finds that he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The veteran's lumbar spine disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5295.  
Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  The current 10 percent evaluation 
contemplates characteristic pain on motion.  The next higher 
evaluation requires muscle spasm on extreme forward bending 
with loss of lateral spine motion.  At the time of the most 
recent VA examination it was reported that there was no 
evidence of muscle spasm; however there was some limitation 
of lateral motion in a standing position and some abnormal 
mobility on forced motion.  

The examiner who conducted the May 1998 VA examination of the 
lumbar spine noted that degenerative changes had resulted in 
"moderately severe" damage to the affected areas and that a 
full range of motion was not possible.  The examiner also 
noted that extended use was likely to produce "some" pain.  
The examiner could not quantify further the amount of 
functional loss due to pain on use or during flare-ups.  The 
Board finds, based on the above analysis and upon application 
of 38 C.F.R. § 4.40 and 4.45 and the benefit of the doubt, 
the veteran's lumbar spine disability is productive of 
moderate, but not more than moderate disablement contemplated 
in the 20 percent evaluation for lumbosacral strain under 
diagnostic code 5295.  No examiner, VA or non-VA, has 
characterized the level of impairment of the lumbar spine as 
severe in nature and accordingly, no evidentiary basis is 
present upon which to warrant the maximum schedular 
evaluation of 40 percent under diagnostic code 5295.

A similar situation exists with respect to limitation of 
motion of the lumbar spine under diagnostic code 5292.  
Severe limitation of motion of the lumbar spine has not been 
shown on examination.  Thus, the maximum schedular evaluation 
of 40 percent under diagnostic code 5292 is not warranted.  

The veteran is already in receipt of a 20 percent evaluation 
for his lumbar spine disability.  20 percent is the maximum 
schedular evaluation assignable under diagnostic code 5010 
for traumatic arthritis.  Accordingly, an increased 
evaluation with application of the criteria under diagnostic 
code 5010 is not warranted.

As favorable ankylosis of the lumbar spine has not been 
diagnosed on examination and is not otherwise a clinical 
feature of the service-connected disability of the lumbar 
spine, an increased evaluation of 40 percent under diagnostic 
code 5289 is not warranted.

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 20 percent for 
degenerative changes of the lumbar spine with application of 
all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5295.


Analysis
Tinea corporis, currently evaluated as 10 
percent disabling

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran's skin disability is currently evaluated as 10 
percent disabling under Diagnostic Code 7806.  At the time of 
the most recent VA examination it was noted that the veteran 
had a history of allergic contact dermatitis but none was 
present on physical examination.  The veteran reported that 
he had flares of the skin disability approximately every six 
months.  

During those flares, the veteran reported that he experienced 
eruption that causes a burning itch on his face and axilla.  
The Board finds the above symptomatology to more nearly 
approximate a 10 percent disability evaluation under 
Diagnostic Code 7806.  The veteran reported that he 
experienced itching on his face and axilla but this only 
occurred approximately every six months.  The itching was not 
constant.  Additionally, there is no evidence of record 
demonstrating that the veteran experienced ulceration, 
exfoliation or crusting even during flares of the disability.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected skin disability.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a rating in excess of 10 percent for a skin disability with 
application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.


Analysis
Bilateral hearing loss, currently 
evaluated as noncompensable

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.



When the most recent test scores for the right ear (average 
pure tone loss of 39 decibels and 96% speech discrimination) 
are entered into Table VI of § 4.87, the result is a numeric 
designation of I.  

When the most recent test scores for the left ear (average 
pure tone loss of 28 decibels and 92 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of I.  Applying the numeric 
designations of I for the right ear and I for the left ear to 
Table VII of § 4.87, the percentage evaluation is zero or 
non-compensable, under Diagnostic Code 6100.  On the basis of 
the evidence of record, the preponderance of the evidence is 
against the claim for an increased (compensable) evaluation 
for bilateral hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the May 1997 VA audiology examination failed to 
show that the veteran's bilateral hearing loss is more than 
noncompensably disabling with application of the pertinent 
rating criteria.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
latest audiology studies on record.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected bilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable evaluation for bilateral hearing loss with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87a, 
Diagnostic Code 6100.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.

The Board further finds that none of the disabilities on 
appeal present such exceptional or unusual disability 
pictures with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, thereby precluding referral of the claims file to 
the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b).  


ORDER

Entitlement to an increased evaluation of 20 percent for 
residuals of a right medial meniscectomy with traumatic 
arthritis is granted, subject to the laws and regulations 
governing monetary awards.  

A 20 percent rating for degenerative changes of the cervical 
spine is granted subject to the laws and regulations 
governing monetary awards.

A 20 percent rating for degenerative changes of the lumbar 
spine is granted subject to the laws and regulations 
governing monetary awards.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for a skin 
disability is denied.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

